DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                              MARLENE REID,
                                Appellant,

                                     v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D14-3603

                               [June 1, 2016]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Andrew Siegel, Judge; L.T. Case Nos. 13-263CF10A, 14-
005084CF10A, and 14-006694CF10A.

  Carey Haughwout, Public Defender, and Patrick B. Burke, Assistant
Public Defender, West Palm Beach, for appellant.

   Pamela Jo Bondi, Attorney General, Tallahassee, and James J. Carney,
Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

   Affirmed. See Rankin v. State, 174 So. 3d 1092 (Fla. 4th DCA 2015).

CIKLIN, C.J., WARNER and GERBER, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.